PER CURIAM:
The petitioner in the above cause has filed a petition for writ of habeas corpus. Upon consideration it is ordered that said petition be and the same is hereby denied without prejudice to proceed in the trial court to seek, upon proper showing of in-digency, appointment of counsel to represent him in any appellate review including that by way of habeas corpus1 in the First District Court of Appeal, notwithstanding the district court’s sua sponte treatment of petitioner’s pro se assignments of error as a petition for a delayed appeal.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and DEKLE, JJ, concur.

. Baggett v. Wainwright, 229 So.2d 239 (Fla.1969).